Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 08/26/2021, the Examiner acknowledges the following:
Claims remain the same.
A Terminal Disclaimer was filed by Applicant on 12/07/2021 and the previous Non-statutory Double Patent rejection is withdrawn by the Examiner.
Currently, claims 1 – 20 are pending and they are being examined on the merits.

Terminal Disclaimer
3.	 A Terminal Disclaimer to overcome the Double Patent rejection of claims 1 – 20 was filed by Applicant on 12/07/2021 and it was approved on 12/07/2021. Therefore, the 

Rejection under 35 U.S.C. 101
4.	 As for the program product of claim 12 and its dependent claims do not present a 35 U.S.C. 101 issue since in the specification, paragraph [0069] it is explained that the computer readable medium is no constructed to be transitory or signal waves per se as in the aforementioned paragraph of the printed publication US 2020/0169661 A1, published on 05/28/2021.

Examiner Amendment
5.	An amendment is to be done on the IDS filed on 01/31/2020 as for reference A6 as to correct the name of patentee, referring to US 2015/0149454 A1 is authorized by Applicant. Please, amend reference A6 as it follows:
Cite No.
Document Number
Publication Date
Name of the Patentee or Applicant of Cited IDS
Pages, Columns, Lines, where  relevant passages or relevant figures appear
A6
US 2015/0149454 A1

05-2015
Will Hieronymus et al.





Allowable Subject Matter
6.	Claims 1 – 20 are allowed.
The prior art of record discloses,
A digital camera (Ishii – US 7,986,344 B1 – art from the IDS), comprising a body; an image sensor in the body; a lens configured to focus a scene onto the image sensor;  a wireless communication unit; a control unit; a download setting unit; and executable program code embodied in a computer readable medium and configured to cause the download setting unit to select a subset of digital images to download from a communication network in response to a user query; wherein: a) the user query specifies the subset of digital images to be images taken by a same camera model, or images taken using a same lens or a lens having similar characteristics, or images taken using same, similar, or current camera settings; or (b) the user query includes camera location information, wherein the subset of digital images comprises images taken at the camera location and that were taken by a professional photographer, wherein the images taken by the same camera model were taken by a professional photographer and wherein the user query including camera location information further includes time information and wherein the subset of digital images comprises images taken at the camera location and time and that were taken by the professional photographer. Even though Ishii teaches some features of the current invention such as having a camera in communication with a server using wireless communication used for downloading images selected by a user query specifying a subset of digital images captured using similar camera settings, Ishii fails to teach the combination of the limitations as specified in the independent claims 1, 12 and 19. Another prior art of record teaches a system and method for uploading an image file to an image repository (Klassen – US 2018/0031218 A1) from a mobile 
The prior art of record teaches having a camera in communication with a server using wireless communication used for downloading images selected by a user query specifying a subset of digital images captured using similar camera settings (See Ishii) or 
 a system and method for uploading an image file to an image repository from a mobile handheld communications device having an integrated camera, wherein, the method comprises upon determining capture of an image using the integrated camera, automatically initiating an image upload module; configuring the image upload module to display an image upload user interface having user selectable image upload settings; and 
	Regarding Claim 1, Ishii combined with Klassen, Kaneko and Yim fails to explicitly disclose “A method comprising: obtaining, at one or more processors, one or more parameters of a camera apparatus; and determining, at one or more processors, one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and an image repository, wherein using the image repository comprises using one or more images of the image repository, the one or more images having one or more image parameters associated with the one or more images, and wherein the determining further comprises using at least one image parameter and at least one parameter of the one or more parameters of the camera apparatus”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 2 – 11: claims 2 – 11 depend directly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art. On the other hand, claim 2 – 11 add new limitations to claim 1 and which are not taught by the prior art either. Therefore, claims 2 – 11 are allowable over the prior art of record for the same reasons as claim 1.
	Regarding Claim 12, Ishii combined with Klassen, Kaneko and Yim fails to explicitly disclose “A computer program product comprising: a computer readable storage medium readable by one or more processing circuits and storing instructions for execution by one or more processors for performing a method comprising: obtaining one or more parameters of a camera apparatus; and determining one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and an image repository, wherein using the image repository comprises using one or more images of the image repository, the one or more images having one or more image parameters associated with the one or more images, and wherein the determining further comprises using at least 4Application No.: 16/778,672Docket No.: CN920150068US03 one image parameter and at least one parameter of the one or more parameters of the camera apparatus”. Therefore, as discussed above, claim 12 is allowable o9ver the prior art of record.

Regarding Claim 19, Ishii combined with Klassen, Kaneko and Yim fails to explicitly disclose “A system comprising: a memory; one or more processors in communication with the memory; 6Application No.: 16/778,672Docket No.: CN920150068US03 program instructions executable by the one or more processors via the memory to perform a method comprising: obtaining one or more parameters of a camera apparatus; and determining one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and one or more images of an image repository, the one or more images having one or more image parameters associated with the one or more images, wherein the one or more images have respective user rating attributes provided by one or more users of the image repository, wherein the using the one or more images of the image repository comprises identifying at least one image of the one or more images to be included in a subset of images, and wherein the identifying is based on the user rating attribute of the at least one image”. Therefore, as discussed above, claim 19 is allowable over the prior art of record.
	In regards to claim 20: claim 20 depends directly to claim 19 and it requires all the limitations of claim 19, which are allowable over the prior art of record. Therefore, claim 20 is allowable for the same reasons as claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. N. Solomon, US 11,106,032 B2 – it teaches a method of processing one or more images in a digital camera, comprising: electronically storing in the digital camera at least one variable associated with capture of at least one image by an optical system of the digital camera, the optical system including a digital image sensor in the digital camera and a lens; digitally processing the at least one image for image correction of the at least one image, the digitally processing using upgradable in-camera software that is configured to perform a plurality of image correction algorithms and to access image correction data stored in an upgradable database system, the in-camera software using the at least one variable; storing in memory one or more corrected images resulting from the digitally processing the at least one image; detecting dust on the digital image sensor; and digitally correcting for dust on the digital image sensor, wherein the in-camera software and database system are upgradable to provide improved algorithms and correction data for correction of images.
2. G. Klassen et al., US 2013/0031218 A1 – it teaches a system and method for uploading an image file to an image repository from a mobile handheld communications device having an integrated camera. In an embodiment, the method comprises: upon determining capture of an image using the integrated camera, automatically initiating an 
3. I. Karp et al., US 9,788,039 B2 – it teaches a cloud-based service, comprising: a server computing device configured for executing a service application configured to process video data received as a video stream from a camera device of a user, the camera device captures images and communicates the video stream to the cloud-based service; and an application program interface (API), hosted on the server computing device, that can be invoked by a third-party application, running on a client device of the user or hosted on a remote service associated with the client device, to request the video data and camera data associated with the camera device, and to access settings of the camera device, the API permitting access by the third-party application on behalf of the user to the video data and the camera data from the cloud-based service, wherein the video data that is generated by the service application from the video stream received from the camera device is accessible at the cloud-based service; and the API is exposed for the third-party application to receive the video data from the cloud-based service.

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697